Title: John Quincy Adams to Abigail Adams, 30 July 1783
From: Adams, John Quincy
To: Adams, Abigail



Honoured Mamma
Amsterdam July 30th. 1783

Altho’ I have already written you by Mr. Brush who will probably deliver this to you; yet I cannot help writing a few more Lines to justify myself with you, from a reproach; the Idea of which I cannot bear. If the Northern Regions have frozen up that Quick and Lively Imagination, which you are please to say, used to be agreeable to my Friends, they have most certainly not chilled my affection, but have if possible augmented my Love for my Friends, and my reverence for the dearest and most honoured, of mothers. I must beg your pardon for having scratch’d out of your letter these words, to be forgotten by my Son, for I could not bear to think that such an Idea should ever have entered the mind of my ever honoured Mamma. I should certainly have written oftener to you while I was in Russia than I did. But there were no vessels which sail’d from there, directly for America, and we had very few private opportunities to forward letters here; so we were obliged to send them by the post which was not only a very expensive manner; but the letters would have been all opened for in that Country, not a letter passes, the Contents of which, are not known at the Post Office, and they take so little pains to hide it, that I have receiv’d several Letters, the seals of which were broken, and the Letters open. If you complain, they will tell you that they know nothing about it, and that they suppose the rubbing of the letters have broken the seals: and one does not Love to have the Letters he writes seen by every body. But I used to write you by every private opportunity: I suppose the greatest part of my Letters failed, for I wrote several times to you, and to my other friends, and you mentioned having receiv’d but one letter from me since I left Amsterdam.

I am your most dutiful and Affectionate Son.
J. Q. Adams

